DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hamabe (US 2015/0224529) in view of Zhou (US 2015/0360268), Yukawa (US 2013/0337320), Matsumura (US 2014/0170486), and either one of Christensen (US 2008/0206641) or Nishida (US 2005/0147892).
Hamabe teaches a method of manufacturing an electrode, the method comprising: pressing, by a first roll (11), a laminate comprising a coating material (22) on a coated object (21), wherein the first roll has a diamond like carbon (DLC) coating thereon having an average surface roughness (Ra) which is a function of the particle size in the coating material (See Figures; [0045]-[0060]; [0085-0090]; Examples; Table I). The first roll, coating material, and coated object are a roller, active material layer, and current collector layer, respectively (See [0022]).
Hamabe does not expressly disclose a surface roughness of 0.16 microns or less.
Zhou teaches a roller press for forming an electrode plate by pressing a coating layer on a foil, the roller press including a press roller (21) and back roller (22) which have a surface roughness (Ra) of less than 0.4 microns (See [0031]), which overlaps the instantly claimed range.
It would have been obvious to one of ordinary skill in the art at the time of filing to have a surface roughness between 0 and 0.4 microns for the roller of Hamabe because Zhou teaches that such a surface roughness was recognized in the prior art as suitable for rolling electrodes. In the case where prima facie case of obviousness exists.
Hamabe does not expressly disclose a sulfide solid electrolyte.
Yukawa teaches a method for making a battery electrode, wherein the electrode may include a sulfide solid electrolyte (See [0116]).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a sulfide solid electrolyte in the method taught by Hamabe. The rationale to do so would have been the motivation provided by the teaching of Yukawa that to do so would predictably improve safety (See [0116]).
Hamabe does not expressly disclose a linear pressure of 9 to 60 kN/cm.
Matsumura teaches a method of making an electrode, the method comprising pressing at 0.2 to 30 kN/cm (See [0102]).
It would have been obvious to one of ordinary skill in the art at the time of filing to perform the pressing step of Hamabe at a pressure in the range of 0.2 to 30 kN/cm, which overlaps the claimed range. The rationale to do so would have been the motivation provided by the teaching of Matsumura that to do so would predictably improve uniformity of an active material layer (See [0102]).
Hamabe does not expressly disclose drying a coating material paste prior to pressing.
It was known in the prior art that a coating composition for forming electrodes could be coated onto a film, dried with heat, and then pressed. This is taught, for example, by Christensen (See [0045]) and Nishida (See [0037]-[0039]).
It would have been obvious to one of ordinary skill in the art at the time of filing to dry the coating material of Hamabe prior to pressing, since this particular order of steps was recognized in the prior art as being suitable for forming coated films, as taught by Christensen and Nishida.
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hamabe (US 2015/0224529) in view of Zhou (US 2015/0360268), Yukawa (US 2013/0337320), Matsumura (US 2014/0170486), and either one of Christensen (US 2008/0206641) or Nishida (US 2005/0147892), as applied to claim 1 above, and further in view of Martin (US 2006/0263604).
Hamabe, Zhou, Yukawa, Matsumura, and either one of Christensen or Nishida combine to teach a method of manufacturing an electrode, as detailed above. Hamabe teaches a first roll with a DLC coating but does not expressly disclose the hardness of such a coating.
Martin teaches that DLC coatings on metal may have a Vickers hardness value in the range of 1000 to 3500 (See [0048]; [0051]).
It would have been obvious to one of ordinary skill in the prior art that the DLC coating of Hamabe would fall within the instantly claimed range, since these values are known properties of DLC coatings, as taught by Martin.

Response to Arguments
Applicant's arguments filed 03/10/2022 have been fully considered but are not persuasive. Applicant argues that the prior art fails to teach or fairly suggest an average roughness of the DLC film of 0.11 to 0.16 microns. This is not persuasive because such a range is not required to meet the claim. Claim 1 only requires a DLC of 0.16 microns or less on a roller surface or a press sheet with a DLC film having a roughness of 0.11 to 0.16 microns. Since these are two alternative options, only one is required to meet the claim. Since the prior art teaches a roller with a roughness of less than 0.16 microns, as detailed above, the claim is met, and the other range need not be found to reject the claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CARSON GROSS/               Primary Examiner, Art Unit 1746